DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Publication No. 10-2017-0086921 (hereinafter KR ‘921).
Regarding claim 1, in Figure 1, KR ‘921 discloses a printed circuit board comprising: a first substrate portion (160) including a first insulating layer (160) and a first wiring layer (161, 162); and a second substrate portion (130) disposed on the first substrate portion and including a second insulating layer (130), a pad (P) disposed on the second insulating layer, and a first via (131, 133) penetrating through the second insulating layer and connecting the first wiring layer and the pad to each other, wherein the first via has a boundary with each of the first wiring layer and the pad (via 131/133 is disposed between pad P and wiring layer 161/162), and includes a first metal layer (131) and a second metal layer (133) disposed on different levels (Figure 1).
 Regarding claim 2, KR ‘921 discloses wherein a side surface of each of the first metal layer and the second metal layer is in contact with the second insulating layer (Figure 1).
Regarding claim 3, KR ‘921 discloses wherein the first via further includes a third metal layer disposed at a level different from each of the first metal layer and the second metal layer (Figure 1).
Regarding claim 4, KR ‘921 discloses wherein at least two of the first metal layer, the second metal layer, and the third metal layer include different materials (Figure 1).
Regarding claim 5, KR ‘921 discloses wherein the first wiring layer is buried in the first insulating layer and exposed to one surface of the first insulating layer (Figure 1).
Regarding claim 6, KR ‘921 discloses wherein the first via has a diameter of 30 µm or less (Figure 1).
Regarding claim 7, KR ‘921 discloses wherein the second substrate portion further includes a dummy via penetrating through the second insulating layer and disconnected from at least one of the first wiring layer and the pad (Figure 1).
Regarding claim 8, KR ‘921 discloses wherein the first insulating layer and the second insulating layer include different materials (Figure 1).
Regarding claim 9, KR ‘921 discloses wherein the first substrate portion further includes a second wiring layer disposed on the first insulating layer and a second via penetrating through the first insulating layer and connecting the first wiring layer and the second wiring layer to each other (Figure 1).
Regarding claim 10, KR ‘921 discloses wherein the first wiring layer has a line width narrower than that of the second wiring layer (Figure 1).
Regarding claim 11, KR ‘921 discloses wherein the first via has a maximum diameter smaller than that of the second via (Figure 1).
Regarding claim 12, KR ‘921 discloses a third substrate portion including a third insulating layer disposed on the first insulating layer to cover the second wiring layer, a third wiring layer disposed on the third insulating layer, and a third via penetrating through the third insulating layer and connecting the second wiring layer and the third wiring layer to each other, wherein the first insulating layer and the third insulating layer include different materials (Figure 1).
Regarding claim 13, KR ‘921 discloses wherein the third via has a boundary with the second wiring layer (Figure 1).
Regarding claim 14, KR ‘921 discloses wherein the third via has a boundary with the third wiring layer (Figure 1). 
Regarding claim 15, in Figure 1, KR ‘921 discloses a printed circuit board comprising: a plurality of insulating layers (170, 160, 130, 110. 150); a plurality of wiring layers (161/162, 132/133, 120) respectively disposed on the plurality of insulating layers; a pad (P) disposed on a side opposite to a side of a first insulating layer (110) disposed on an uppermost side among the plurality of insulating layers on which a first wiring layer among the plurality of wiring layers is disposed; a plurality of first vias (161/162, 132/133) penetrating through each of the remaining insulating layers except for the first insulating layer among the plurality of insulating layers and connecting wiring layers disposed on different layers among the plurality of wiring layers to each other (Figure 1); and a second via (120) penetrating through the first insulating layer and connecting the first wiring layer disposed on the first insulating layer and the pad to each other, wherein the second via has a maximum diameter smaller than that of the first via (Figure 1).
Regarding claim 16, KR ‘921 discloses wherein the second via includes a first metal layer in contact with the first wiring layer disposed on the first insulating layer and a second metal layer in contact with the pad, and the first metal layer has a thickness smaller than that of the second metal layer (Figure 1). 
Regarding claim 17, KR ‘921 discloses wherein the first insulating layer and the second insulating layer include different materials (Figure 1).
Regarding claim 18, in Figure 1, KR ‘921 discloses a printed circuit board comprising: a first substrate portion (160) including a first insulating layer (160), a first wiring layer (162), and a first via (161) disposed in the first insulating layer and connected to the first wiring layer; and a second substrate portion (130) disposed on one side of the first substrate portion and including a second insulating layer (130), a pad (P) disposed on the second insulating layer, and a second via (131) disposed in the second insulating layer and connecting the first wiring layer and the pad to each other, wherein an angle of inclination of a side surface of the first via with respect to an upper surface of the first insulating layer facing the second insulating layer is less than an angle of inclination of a side surface of the second via with respect to the upper surface of the first insulating layer (Figure 1).
Regarding claim 19, KR ‘921 discloses wherein the second via includes a plurality of metal layers, and a side surface of each of the plurality of metal layers is in contact with the second insulating layer (Figure 1). 
Regarding claim 20, KR ‘921 discloses wherein the first wiring layer is buried in the first insulating layer and exposed to the upper surface of the first insulating layer (Figure 1).
Regarding claim 21, KR ‘921 discloses wherein the second substrate portion further includes a dummy via disposed in the second insulating layer and spaced apart from one of the first wiring layer and the pad (Figure 1).
Regarding claim 22, KR ‘921 discloses wherein the first insulating layer and the second insulating layer include different materials (Figure 1).
Regarding claim 23, KR ‘921 discloses wherein a width of the first via increases in a direction from the second insulating layer to the first insulating layer.
Regarding claim 24, KR ‘921 discloses a third substrate portion including a third insulating layer disposed on another side of the first substrate portion opposing the one side of the first substrate portion, a third wiring layer disposed on the third insulating layer, and a third via disposed in the third insulating layer and connected to the third wiring layer, wherein the angle of inclination of the side surface of the first via with respect to the upper surface of the first insulating layer facing the second insulating layer is less than an angle of inclination of a side surface of the third via with respect to the upper surface of the first insulating layer (Figure 1).
Regarding claim 25, in Figure 1, KR ‘921 discloses a printed circuit board comprising: a first substrate portion (160) including a first insulating layer (160), a first wiring layer (162), and a first via (161) disposed in the first insulating layer and connected to the first wiring layer; and a second substrate portion (130) disposed on one side of the first substrate portion and including a second insulating layer (130), a pad (P) disposed on the second insulating layer, and a second via (131) disposed in the second insulating layer and connecting the first wiring layer and the pad to each other, wherein the number of metal layers being in contact with the first insulating layer and included in the first via is less than the number of metal layers being in contact with the second insulating layer and included in the second via (Figure 1).
Regarding claim 26, KR ‘921 discloses wherein the second substrate portion further includes a dummy via disposed in the second insulating layer and spaced apart from one of the first wiring layer and the pad (Figure 1). 
Regarding claim 27, KR ‘921 discloses wherein the first insulating layer and the second insulating layer include different materials (Figure 1).
Regarding claim 28, KR ‘921 discloses a third substrate portion including a third insulating layer disposed on another side of the first substrate portion opposing the one side of the first substrate portion, a third wiring layer disposed on the third insulating layer, and a third via disposed in the third insulating layer and connected to the third wiring layer, wherein the second insulating layer and the third insulating layer include different materials (Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847